6 A.3d 440 (2010)
204 N.J. 36
Paul BUCCI, Plaintiff-Respondent,
v.
FOUR SEASONS RIDGEWOOD SALES, Defendant-Petitioner.
C-1054 September Term 2008, 064199
Supreme Court of New Jersey.
October 8, 2010.
It is ORDERED that the petition for certification is granted, and the matter is summarily remanded to the Superior Court, Law DivisionSpecial Civil Part, for entry of an amended judgment which shall reflect a new filed date no earlier than the date the amended judgment is signed, and which amended judgment shall be served by the Special Civil Part clerk on all parties within seven days of the new filed date. Jurisdiction is not retained.